Citation Nr: 9929435	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
This appeal arises from an April 1996 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).  

The issue of entitlement to a compensable evaluation for 
bilateral hearing loss will be addressed in the remand 
portion of this document.  


FINDINGS OF FACT

1.  The veteran's current hypertension was first shown years 
after his separation from service, and it has not been 
medically associated with his period of service.

2.  The claim of service connection for hypertension is not 
plausible.

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to claims which are shown to 
be not well grounded.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim for service connection for hypertension.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset is 
whether the veteran's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  If a claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent to the claim since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection for hypertension may be granted if it is shown to 
be present in service or manifest to a degree of 10 percent 
or more within one year from the date of final separation 
from service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (1998).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for hypertension, the Board concludes 
that the veteran's claim for service connection for that 
condition is not well grounded.

The service medical records show no treatments for or 
diagnoses of hypertension.  Blood pressure readings of 130/80 
in January 1966, 140/98 in November 1966, and 120/86 in April 
1968 were shown.

On VA examination in October 1995, the veteran reported that 
he had been aware of hypertension for the past 10 years.  He 
was treated with Cardizem and Zestril.  On examination, the 
veteran's blood pressure was noted as 120/80 sitting, 130/82 
recumbent, and 110/90 standing.  The diagnosis was 
hypertension, systemic, presently under treatment, fairly 
well controlled.

The objective medical evidence shows no diagnosis of 
hypertension during service or within the first post-service 
year.  The veteran himself indicated to the VA examiner that 
he had only been aware of hypertension since the mid 1980's.  
The veteran's lay statements in the record to the effect that 
his current hypertension is attributable to his period of 
service are not supported by objective medical evidence and 
are not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
His own statements as to medical diagnoses are not competent 
to render his claim well-grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In the absence of objective 
medical evidence to support the veteran's contentions, his 
claim is not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran's hypertension 
originated during or resulted from active service.  Based 
upon the foregoing, the Board concludes that he has failed to 
meet his initial burden of presenting evidence that his claim 
for service connection for that disability is plausible or 
otherwise well-grounded.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Under these circumstances, the claim is 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for hypertension is denied.


REMAND

The veteran contends that his service connected bilateral 
hearing loss has worsened, and that it merits a compensable 
evaluation.  The only VA audiologic examination of record was 
conducted in October 1995.  The Board is of the opinion that 
a VA audiologic evaluation should be conducted to assess the 
current extent of the veteran's service connected bilateral 
hearing loss.

The Board also notes that the veteran expressed disagreement 
with the initial evaluation of his service connected hearing 
loss disability following the award of service connection in 
April 1996.  Thus, the RO should evaluate the veteran's claim 
with attention to the proper evaluation of the hearing loss 
disability from September 1995 to date.  In this regard, see 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found).  In 
its analysis, the RO should also consider the changes to the 
rating schedule pertaining to the evaluation of hearing 
impairment published at 64 Fed. Reg. 25202-25210 (May 11, 
1999).

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
audiologic evaluation.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1997).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The veteran should be afforded a VA 
audiologic evaluation to assess the 
current extent of his service connected 
bilateral hearing loss.  All necessary 
tests and studies should be accomplished 
and clinical manifestations should be 
reported in detail.  The report of 
examination should include a complete 
rationale for the conclusions reached.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If the examination 
report does not include fully detailed  
test results, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  Following the above, the RO should 
evaluate the veteran's claim with 
attention to the proper evaluation of the 
hearing loss disability from September 
1995 to date.  See Fenderson, supra.  The 
RO should also consider the changes to 
the rating schedule pertaining to the 
evaluation of hearing impairment 
published at 64 Fed. Reg. 25202-25210 
(May 11, 1999).

Following the above, a supplemental statement of the case 
should be furnished to the veteran and his representative.  
They should be given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







